UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4549


UNITED STATES OF AMERICA,

                Plaintiff - Appellant,

          v.

SAMUEL BEVERLY BOULWARE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:08-cr-00046-JFA-1)


Submitted:   February 18, 2010            Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant.   Jane Barrett Taylor, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following his guilty plea, Samuel Beverly Boulware was

convicted of possession with intent to distribute crack cocaine.

Based on his prior felony drug convictions, he faced a statutory

minimum    sentence        of   ten     years.              However,       the     district     court

granted the Government’s motion pursuant to 18 U.S.C. § 3553(e)

(2006) for a departure below the statutory minimum based upon

Boulware’s substantial assistance, and sentenced Boulware to 84

months in prison.           On appeal, Boulware’s attorney filed a brief

pursuant      to      Anders      v.        California,             386     U.S.        738    (1967),

addressing      the      validity       of    the       guilty       plea       and    the    district

court’s denial of Boulware’s request for a variance sentence,

but stating that there was no merit to the appeal.                                            Although

advised    of      his    right    to        file       a     pro    se   supplemental         brief,

Boulware    has     not    filed        a    brief.            Our    review       of    the   record

discloses no reversible error; accordingly, we affirm Boulware’s

conviction and sentence.

              We find that Boulware’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.          Boulware was properly advised of his rights, the

offense charged, and the mandatory minimum sentence he faced.

The court also determined that there was an independent factual

basis   for     the      plea     and       that        the    plea       was    not     coerced   or

                                                    2
influenced by any promises.                    See United States v. DeFusco, 949

F.2d     114,    119-20        (4th      Cir.        1991).       We       therefore       affirm

Boulware’s conviction.

            Next, we find that the district court properly denied

Boulware’s request for a variance sentence below the Guidelines

range established after granting the Government’s motion for a

downward departure.                See United States v. Hood, 556 F.3d 226,

234 n.2 (4th Cir.), cert. denied, 130 S. Ct. 321 (2009); United

States v. A.B., 529 F.3d 1275, 1285 (10th Cir.), cert. denied,

129 S. Ct. 440 (2008) (holding that district court did not have

authority       to    depart       any    further      below    the        statutory      minimum

after    granting       the    §    3553(e)      motion,       and     therefore       need     not

consider the § 3553(a) factors); United States v. Williams, 474

F.3d     1130,       1131    (8th     Cir.      2007).         Accordingly,          we   affirm

Boulware’s sentence.

            As required by Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                         We

therefore affirm Boulware’s conviction and sentence.                                 This court

requires    that       counsel      inform      his     client,       in    writing,      of    his

right to petition the Supreme Court of the United States for

further    review.           If    the    client       requests       that      a   petition     be

filed,    but        counsel      believes      that     such     a    petition       would      be

frivolous,       then       counsel      may   move     for    leave       to   withdraw       from

                                                 3
representation.     Counsel’s motion must state that a copy thereof

was   served   on   the   client.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                    4